DETAILED ACTION

This Office action is in response to papers filed on 16 June 2020.

Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 9 and 16-17, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7 and 16-17 include the term “threshold” in line 4 of each claim.  The term has not been defined or fully explained to enable one of skill to interpret the claimed limitations.  The term “threshold” is a well-known term but generally carries with it an amount relating to a boundary.  The instant claims do not specify what the limits are for the “threshold” as used in the instant invention.
The term “feature points” in claims 9 and 19 is a relative term which renders the claim indefinite. The term “feature points” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Appropriate correction required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 2019/0200777 A1 to Demirli et al..
The published invention of prior art to Demirli et al. (herein after “Demirli”( is directed to a bed that includes automated control for adjustments as per a user’s comfort.  In doing so, the reference of prior art teaches and/or fairly suggests the elements of the instant invention as follows.	
	Independent claims 1 and 11 are directed to an intelligent bed monitoring device and method, respectively, for applying to a bed frame, and the bed frame comprises a first bed board and a second bed board, the intelligent bed monitoring device comprising:
a plurality of audio sensors, configured to detect a plurality of audio signals – (taught in paragraphs [0005] and [0040] as “includes at least one acoustic (audio) sensor configured to sense acoustic energy in the environment of the user”);
a processor electrically connected to the plurality of audio sensors, is configured to receive the plurality of audio signals, and calculate an audio source direction according to the plurality of audio signals – taught in paragraph [0038] as “the control box 124 can include a power supply 134, a processor 136, a memory 137, a switching mechanism 138, and an analog to digital (A/D) converter 140”; and
a controlling module electrically connected to the processor, is configured to control one of the first bed board and the second bed board according to the audio source direction to adjust one of the first bed board and the second bed board into a plurality of modes – (taught in paragraphs [0005] and [0038] as “…the system further includes a controller configured to: receive at least one acoustic stream from the at least one acoustic sensor, the at least one acoustic stream representing the acoustic energy sensed by the acoustic sensor. The controller is further configured to receive at least one pressure stream from the at least one pressure sensor, the at least one pressure stream representing the pressure sensed by the pressure sensor. The controller is further configured to generate, from the at least one acoustic stream and from the at least one pressure stream left-side snore/breath parameters for the left-side user and right-side snore/breath parameters for the right-side user and … send an instruction to drive a controllable device to the controllable device.”).

Regarding claims 2 and 12, the intelligent bed monitoring device/method of claims 1 and 11, is recited as including a plurality of audio sensors are arranged on the bed frame, and the plurality of audio sensors comprise a first audio sensor and a second audio sensor.  The arrangement of the audio sensors is taught in paragraph [0040] as “… , the control box 124, the pump 120, or both are integrated within or otherwise contained within a bed frame or bed support structure that supports the bed” and the first audio sensor is taught as the “acoustic sensor” and the second audio sensor is taught as the “pressure sensor” as explained in paragraph [0005]. 

As per claims 3 and 13 the intelligent bed monitoring device/method of claims 2 and 12, wherein when the first audio sensor is configured to generate a first audio signal according to a first audio source, the processor is configured to record a first timestamp according to the first audio signal; when the second audio sensor is configured to generate a second audio signal according to the first audio source, the processor is configured to record a second timestamp according to the second audio signal is stated.  This aspect of the instant invention is explained in paragraph [0005] as “… at least one acoustic sensor configured to sense acoustic energy in the environment of the left-side user and of the right-side user. The system further includes at least one pressure sensor configured to sense pressure applied to the left-side portion by the left-side user and applied to the right-side portion by the right-side user. The system further includes a controller configured to: receive at least one acoustic stream from the at least one acoustic sensor, the at least one acoustic stream representing the acoustic energy sensed by the acoustic sensor …” where the acoustic sensor or first sensor generates a first signal and the pressure sensor or second sensor generates a second signal.  The inclusion of a timestamp is explained in paragraph [0273] where the repetitive patterns are identified by a timestamp.  As per the instant disclosure (see paragraph [0029]) the timestamps are recorded on a continuous basis, i.e. signal S1 followed by signal S2 according to the audio source, the reference of prior art to Demirli teaches the timestamps are inherently continuous since the timestamps are recorded repeatedly due to the status of the intelligent bed.

In claims 4 and 14, the intelligent bed monitoring device/method of claims 3 and 13, wherein the plurality of audio sensors further comprise a third audio sensor; the third audio sensor is configured to generate a third audio signal according to a second audio source, and the processor is configured to adjust the first audio signal and the second audio signal according to content of the third audio signal, to generate adjusted first audio signal and adjusted second audio signal is claimed.  The introduction of a third audio sensor is taught by Demirli in paragraph [0053] as a plurality of sensors is stated and the use of a pad to detect temperature is stated.

Regarding claims 5 and 15, the intelligent bed monitoring device/method of claims 3 and 13, recite wherein the processor is configured to determine whether the first timestamp is less than the second timestamp, if the first timestamp is less than the second timestamp, the processor is configured to transmit a controlling signal to the controlling module to adjust the first bed board; if the second timestamp is less than the first timestamp, the processor is configured to transmit the controlling signal to the controlling module to adjust the second bed board.  Here the intelligent bed is to determine whether the timestamps are recorded at different times and adjust the beds accordingly based on signals received regarding the user.  Similarly, Demirli teaches of an adjustable foundation and an articulation controller to adjust the position of a bed based on received signals as explained in paragraph [0056].  Even though, the use of timestamps is not specifically stated, the signals received by the bed controller are analogous to the claimed timestamps.

As per claims 6 and 16, the intelligent bed monitoring device/method of claims 5 and 15, are further directed to wherein when the first timestamp is less than the second timestamp, the processor is configured to record a first count, and when the first count is larger than a threshold, the processor is configured to adjust the first bed board.  In paragraph [0046], Demirli teaches that “… information collected by the pressure transducer 146 includes motion of the user, presence of the user on a surface of the bed 112, weight of the user, heart arrhythmia of the user, and apnea. Taking user presence detection for example, the pressure transducer 146 can be used to detect the user's presence on the bed…a simple pressure detection process can identify an increase in pressure as an indication that the user is present on the bed 112. As another example, the processor 136 can determine that the user is present on the bed 112 if the detected pressure increases above a specified threshold (so as to indicate that a person or other object above a certain weight is positioned on the bed 112).”  Again Demirli teaches the functional aspect of the instant claims without specifically stating the use of the timestamp feature.  The timestamp is used as a signal to allow for adjustments made to the bed, similarly, Demirli uses the pressure transducer to identify or signal the presence of a user on the bed for purposes of adjusting the bed.

In claims 7 and 17, the intelligent bed monitoring device/method of claims 5 and 15, is stated as wherein when the second timestamp is less than the first timestamp, the processor is configured to record a second count, and when the first count is larger than a threshold, the processor is configured to adjust the first bed board. In paragraph [0046], Demirli teaches that “… information collected by the pressure transducer 146 includes motion of the user, presence of the user on a surface of the bed 112, weight of the user, heart arrhythmia of the user, and apnea. Taking user presence detection for example, the pressure transducer 146 can be used to detect the user's presence on the bed…a simple pressure detection process can identify an increase in pressure as an indication that the user is present on the bed 112. As another example, the processor 136 can determine that the user is present on the bed 112 if the detected pressure increases above a specified threshold (so as to indicate that a person or other object above a certain weight is positioned on the bed 112).”  Again Demirli teaches the functional aspect of the instant claims without specifically stating the use of the timestamp feature.  The timestamp is used as a signal to allow for adjustments made to the bed, similarly, Demirli uses the pressure transducer to identify or signal the presence of a user on the bed for purposes of adjusting the bed.

Claims 8 and 18, are directed to the intelligent bed monitoring device/method of claims 1 and 11, as further comprising:  a pressure sensor electrically connected to the processor, is configured to detect a vibration signal and transmit the vibration signal to the processor.  As stated in paragraph [0005], “…system further includes at least one pressure sensor configured to sense pressure applied to the left-side portion by the left-side user and applied to the right-side portion by the right-side user.” And then in paragraph [0048], Demirli states “…a wave can propagate through the chamber 114A and into the pump 120. A pressure sensor located at the pump 120 can detect the wave, and thus the pressure signal output by the sensor can indicate a heart rate, respiratory rate, or other information regarding the user”, with the wave being commensurate to the vibration signal.
 
Regarding claims 9 and 19, the intelligent bed monitoring device/method of claims 8 and 18, further include wherein the processor is configured to analyze the vibration signal to generate a plurality of feature points, and the processor is configured to transmit a controlling signal to the plurality of audio sensors according to the plurality of feature points, and the plurality of audio sensors are enabled to detect the plurality of audio signals.  The analyzing of the vibration signal to generate feature points is taught in paragraph [0190] as “acoustic and pressure sensors are collecting acoustic and pressure signals of physical phenomena created by the two sleepers. A snore/breathing analysis engine 1916 is capable of determining which user's action have contributed to the information in the data streams, and is able to generate snore/breathing parameters for the two users,” with the physical phenomena being equated to the feature points.

Claims 10 and 20, state the intelligent bed monitoring device/method of claims 9 and 19, wherein there is a time period between the plurality of feature points.  The use of a time period between the feature points or physical phenomena is taught in paragraph [0198] as “a processor unit receives and buffers the incoming acoustic and pressure data streams simultaneously and provides buffered data epochs (i.e. time) to a snore/breathing analysis algorithm 1916 that runs on the processor and that is capable of generating snore/breathing parameters for the two users on the bed …”

	For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. US 2008/0120784 A1		Warner et al.
	Teaches of a smart bed adapted to accommodate a patient including a smart bed computer and a patient monitoring device operatively connected to the smart bed computer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sheela Rao/Examiner, Art Unit 2119                                                                                                                                                                                                        June 1, 2022

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119